                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    VICTOR MICHEL, ET AL.                                   CIVIL ACTION

    VERSUS                                                     NO. 18-4738

    FORD MOTOR COMPANY, ET AL.                            SECTION “R” (4)


                         ORDER AND REASONS

       Before the Court are: (1) defendants Cummins’s and Ford’s motion to

exclude the expert testimony of Dr. Arnold Brody and Dr. Barry Castleman, 1

and (2) plaintiffs’ motion to amend or correct the Court’s scheduling order

as to their expert disclosure deadline. 2 The Court grants defendants’ motion

to exclude Dr. Brody and Dr. Castleman and denies plaintiffs’ motion to

amend the scheduling order because plaintiffs have not shown good cause

for their failure to timely disclose Dr. Brody’s and Dr. Castleman’s expert

reports.




1      R. Doc. 66.
2      R. Doc. 82.
I.   BACKGROUND

     This case arises out of Victor Michel’s alleged asbestos exposure as a

result of his work as a mechanic and generator service technician. 3 Michel

worked as a parts delivery driver, truck mechanic, generator service

technician, and “owner operator” from 1965 to 2005. 4 He filed this action in

state court on July 28, 2017, after being diagnosed with mesothelioma. 5

Defendants removed the case to federal court on May 8, 2018. 6 On June 12,

2018, Michel died.7 The Court substituted his survivors as plaintiffs on July

10, 2018.8   Defendants have now filed a motion to exclude the expert

testimony of plaintiffs’ experts, Dr. Arnold Brody and Dr. Barry Castleman. 9

Plaintiffs oppose the motion and have filed their own motion to amend the

Court’s scheduling order to allow them to disclose Dr. Brody’s and Dr.

Castleman’s expert reports.10




3    R. Doc. 1 at 2. A more in-depth discussion of the facts underlying this
dispute can be found in the Court’s August 28, 2018 order. See R. Doc. 34.
4    R. Doc. 1-2 at ¶ 6.
5    Id.
6    R. Doc. 1.
7    R. Doc. 21.
8    Id.
9    R. Doc. 66.
10   R. Doc. 76; R. Doc. 82.
                                     2
II.   LEGAL STANDARD

      The Federal Rules of Civil Procedure impose disclosure requirements

on a party who intends to provide expert testimony. Fed. R. Civ. P. 26.

Experts retained by a party must provide an expert report pursuant to Rule

26(a)(2)(B). Expert reports for retained experts must include: (i) a complete

statement of all opinions the witness will express and the basis and reasons

for them; (ii) the facts or data considered by the witness in forming them;

(iii) any exhibits that will be used to summarize or support them; (iv) the

witness’s qualifications, including a list of all publications authored in the

previous 10 years; (v) a list of all other cases in which, during the previous 4

years, the witness testified as an expert at trial or by deposition; and (vi) a

statement of the compensation to be paid for the study and testimony in the

case. Fed. R. Civ. P. 26(a)(2)(B). Plaintiffs did not disclose expert reports

for Dr. Brody or Dr. Castleman until after defendants filed their motion to

exclude the experts’ testimony.

      “When a party fails to timely disclose information required by Federal

Rule of Civil Procedure 26(a), ‘the party is not allowed to use that

information . . . to supply evidence on a motion . . . or at a trial, unless the

failure was substantially justified or is harmless.’” In re Complaint of C.F.

Bean L.L.C., 841 F.3d 365, 372 (5th Cir. 2016) (quoting Fed. R. Civ. P.


                                       3
37(c)(1)). In Geiserman v. MacDonald, the Fifth Circuit described four

factors to determine whether “to exclude evidence that was not properly

designated”: (1) the explanation for the failure to adhere to the deadline; (2)

the importance of the proposed modification of the scheduling order; (3) the

potential prejudice that could result from allowing the modification; and (4)

the availability of a continuance to cure that prejudice. 893 F.2d 787, 791

(5th Cir. 1990); see also Hooks, 2016 WL 3667134, at *2-5 (applying the

Geiserman test to a motion in limine to exclude expert testimony at trial).



III. DISCUSSION

      Defendants argue that the Court should exclude plaintiffs’ experts Dr.

Brody’s and Dr. Castleman’s testimony because plaintiffs failed to timely

disclose their expert reports. 11 In response, plaintiffs have filed a motion to

amend the Court’s scheduling order.12 They argue that because the Court’s

existing scheduling order does not list a deadline for their disclosures, they

have no disclosure deadline for the reports of Dr. Brody and Dr. Castleman. 13

      Plaintiffs’ contention that they did not have a deadline for disclosing

these expert reports simply because no deadline was given in the Court’s


11    R. Doc. 66-1 at 4.
12    R. Doc. 82.
13    R. Doc. 82-1 at 2.
                                       4
scheduling order is simply wrong. Discovery in this case was conducted

largely in state court, and the parties’ discovery deadline, including for

disclosing expert reports, was March 30, 2018.14 Plaintiffs failed to disclose

these reports by that deadline. Then, once defendants removed the case to

federal court, the Court held a status conference at which it asked the parties

to notify it of any remaining discovery.15 Plaintiffs did not mention that these

reports had yet to be disclosed at that conference. The Court then issued a

scheduling order that specifically listed the discovery in which the parties

could engage; all other discovery, including disclosure of expert reports,

remained closed.16 Despite this, plaintiffs now seek to disclose these reports

over eight months late, and only two months before trial.

      Applying the Geiserman factors, plaintiffs’ give no sound reason for

their failure to disclose these reports earlier. Their proposed modification is

not of great importance. Plaintiffs will not be prejudiced by the exclusion of

these experts, because Dr. Brody and Dr. Castleman’s testimony is not

essential to plaintiffs’ case. Dr. Brody would have testified as to how asbestos

causes disease.17 This testimony is cumulative of and less helpful than the




14    R. Doc. 101 at 3 n.10.
15    See R. Doc. 35.
16    R. Doc. 53.
17    R. Doc. 76 at 3.
                                       5
testimony of Dr. Staggs and Dr. Finkelman, who can both testify more

specifically to the way that asbestos affected Michel—namely his

mesothelioma diagnosis. Dr. Castleman would have testified to defendants’

knowledge of the hazards of asbestos.18 While plaintiffs do not have another

expert who will give a similar opinion, plaintiffs can deal with this issue

through examination of the defendants directly or through exhibits. But if

the Court were to allow the experts’ testimony, defendants would be

prejudiced because their time to review these materials and prepare defenses

would be drastically shorter than for the other experts. Finally, given that

trial is less than two months away, a continuance would cause unnecessary

expense and needless delay. Accordingly, defendants’ motion to exclude Dr.

Brody and Dr. Castleman’s testimony is granted, and plaintiffs’ motion to

amend the scheduling order is denied.




18   Id.
                                     6
IV.   CONCLUSION

      For the foregoing reasons, defendants’ motion to exclude Dr. Brody

and Dr. Castleman’s expert testimony is GRANTED. Plaintiffs’ motion to

amend the Court’s scheduling order is DENIED.




       New Orleans, Louisiana, this _____
                                     28th day of December, 2018.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   7
